ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert J. Schaefer has committed professional misconduct warranting public discipline, namely, misappropriation of client funds and making misrepresentations to the ethics investigator to conceal his use of the funds in violation of Minn. R. Prof. Conduct 8.1(a), 8.4(c) and (d).
Respondent waived his right to answer the petition and unconditionally admits the allegations of the petition. Respondent waived his right to a hearing under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director that recommends the appropriate discipline is disbarment and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert J. Schaefer is disbarred from the practice of law effective immediately. Respondent shall comply with Rule 26, RLPR. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson Associate Justice